internal_revenue_service number release date uil index no date cc ita br05 plr-127885-01 legend m taxpayer n x y y a state dear taxpayer this is in response to your authorized representative’s letter of date and other correspondence and submissions in which she requested on your behalf rulings regarding the application of sec_1033 of the internal_revenue_code_of_1986 to a certain property transaction as further described below we are pleased to address your concerns the information submitted indicates that you taxpayer hereinafter m possessed a certain property interest in y a y facility which was acquired in a joint_venture with n other similarly situated individuals and with x in title to y was held by a subsidiary of x which operated the facility m’s interest in y consisted of a right to the non-exclusive use and enjoyment of the y facility by m for her lifetime in x sold y to an unrelated party and relocated m and similarly situated resident individuals in disregard of their interests in y m and similarly situated owners of interests in y brought suit against x in a court of general jurisdiction of state a for compensable damages for the fraudulent conveyance a jury verdict was returned in favor of m et al x’s liability was upheld upon appeal to the court_of_appeals of state a in m and similarly situated displaced residents entered into a court-approved settlement with x and in that same year x paid the compensable damage amount to m’s attorneys sec_1033 of the code provides in part that if property as a result of its destruction in whole or in part theft seizure or requisition or condemnation or threat or imminence thereof is compulsorily or involuntarily converted into money and during the period specified in sec_1033 the taxpayer purchases property similar_or_related_in_service_or_use to the converted property at the election of the taxpayer gain will be recognized only to the extent that the amount_realized upon the conversion exceeds the cost of the replacement_property sec_1033 provides that the replacement_period referred to in subparagraph a is the period beginning with the date of the disposition_of_the_converted_property and ending two years after the close of the first taxable_year in which any part of the gain upon the conversion is realized or such later date as the secretary may designate upon application of the taxpayer the term property is to be construed broadly for purposes of sec_1033 and includes a variety of property rights and interests recognized under state law for example life estates remainders leaseholds partial_interests and interests where title is not held directly by the taxpayer may constitute property for purposes of sec_1033 see eg revrul_71_567 1971_2_cb_309 and revrul_83_70 1983_1_cb_189 an applicable definition of a theft for federal income taxes is found in edwards v bromberg fed 2d 5th cir here the court defined theft as a word of broad and general connotation intended to cover any criminal appropriation of another’s property to the use of the taker particularly including theft by swindling false pretenses and any other form of guile see also 55_tc_1020 aff’d 471_f2d_738 and revrul_66_355 1966_2_cb_302 the jury and appellate court in the taxpayer-specific litigation referred to above specifically determined that m and similarly situated owners of interests in y were possessed of valuable property rights in y under the laws of state a that they were deprived of these rights by fraud and fraudulent concealment and that they were entitled to compensation or proceeds measured by what they should have received were their interests observed we concur with the finding of the court that m’s interest in y constituted a valuable property right of m under state law and we agree with the taxpayer that such interest represents property for purposes of sec_1033 that would otherwise be subject_to recognition of gain upon a sale disposition or conversion into money additionally we agree that the fraudulent conveyance of m’s interest by x under the circumstances described represented an involuntary_conversion by theft under the laws of state a and within the intendment of sec_1033 and the regulations thereunder accordingly based on the information and representations provided we conclude that the taxpayer m is entitled to the nonrecognition treatment provided in sec_1033 for the involuntary_conversion of her property interest in y if she properly elects such treatment under sec_1_1033_a_-2 of the regulations and acquires property similar_or_related_in_service_or_use by the date referred to in sec_1033 including any extended period as may be granted pursuant to approval of an application filed under sec_1 c of the regulations we are advised that the taxpayer will make such election and that an extension of the replacement_period will be requested from the taxpayer’s irs director m’s interest in the subject property is that of an owner-user rather than an owner- investor in determining whether replacement_property is similar_or_related_in_service_or_use we note that the replacement_property need not be identical to that involuntarily converted the law requires only that the replacement_property have a close functional similarity to the converted property see eg revrul_64_237 1964_2_cb_319 generally property is not considered similar_or_related_in_service_or_use to the converted property unless physical characteristics and end-uses of the converted and replacement properties are closely similar for example acquisition by m of a right to the non-exclusive use and enjoyment of a y facility by m for her lifetime would satisfy this requirement additionally we note that in measuring the amount of conversion proceeds that must be reinvested in replacement_property pursuant to an election under sec_1033 reduction may be made for certain legal and other expenses_incurred in obtaining award of the proceeds see revrul_71_476 1971_1_cb_308 this letter_ruling is based on the facts and representations provided by m and n and is limited to the matters specifically addressed no opinion is expressed as to the tax treatment of the transactions considered herein under the provisions of any other sections of the code or regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from such transactions which are not specifically addressed herein because it could help resolve possible federal tax issues a copy of this letter_ruling should be maintained with m’s permanent records pursuant to a power_of_attorney currently on file with this office a copy of this letter is being sent to m’s designated authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent associate chief_counsel s william a jackson by_________________________ william a jackson income_tax accounting sincerely yours chief branch enclosures copy of this letter copy for sec_6110 purposes
